Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 09, 2020

The Court of Appeals hereby passes the following order:

A20A1872. KENNETH CLAY v. THE STATE.

      Charged with failing to register as a sexual offender and a restricted residence
violation, Kenneth Clay, proceeding pro se, filed multiple pre-trial motions, including
a motion for demurrer, a motion to suppress, a motion for production of all records
and transcripts, and a motion for standby counsel. The trial court subsequently
entered four separate orders denying these motions on February 27, 2020. Clay then
filed one notice of appeal following these orders.1 We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.”
Because this action remains pending before the trial court, Clay was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to obtain review of any orders he seeks to appeal. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Clay’s failure to comply with the interlocutory appeal procedure deprives this Court
of jurisdiction to consider his direct appeal.




      1
        In his notice of appeal, Clay states that he seeks to appeal the judgment
entered on February 27 and references his motion for in-camera inspection, motion
for demurrer, motion to dismiss, and motion to recuse. Besides the demurrer, it does
not appear that the trial court entered any orders on the other motions referenced by
Clay on February 27 or any other time at this point in the proceedings.
This premature appeal is therefore DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                07/09/2020
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.